ON MOTION FOR REHEARING.
PER CURIAM.
— If plaintiff was emancipated by his father, it is not stated in the pleadings nor was such hypothesis submitted to the jury. Matters of evidence *664are stated in the petition which, in connection with other facts or circumstances, would tend to prove the father had emancipated him, hut there is no proper allegation to that effect. Emancipation of the child is not presumed (Singer v. Railroad, 119 Mo. App. 112) and unless it is properly brought into the case and issues tried thereon, it must be assumed the father was entitled to the proceeds of his labor.
The motion for rehearing should be overruled.